 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
                                                        2:18-MC-0179-WBS
11   UNITED STATES OF AMERICA,
12                  Plaintiff,                          STIPULATION AND ORDER EXTENDING TIME
                                                        FOR FILING A COMPLAINT FOR FORFEITURE
13           v.                                         AND/OR TO OBTAIN AN INDICTMENT
                                                        ALLEGING FORFEITURE
14   APPROXIMATELY $7,000.00 IN
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Paul
18 Cameron (“claimant”), appearing in propria persona, as follows:

19          1.      On or about August 20, 2018, claimant filed a claim in the administrative forfeiture
20 proceeding with the U.S. Postal Inspection Service with respect to the Approximately $7,000.00 in U.S.

21 Currency (hereafter “defendant currency”), which was seized on June 27, 2018.

22          2.      The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required
23 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

24 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant

25 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.
26          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

28 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative
                                                         1
29                                                                             Stipulation and Order to Extend Time

30
 1 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 2 parties. That deadline is November 18, 2018.

 3          4.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 4 December 18, 2018, the time in which the United States is required to file a civil complaint for forfeiture

 5 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 6 subject to forfeiture.

 7          5.     Accordingly, the parties agree that the deadline by which the United States shall be

 8 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment
 9 alleging that the defendant currency is subject to forfeiture shall be extended to December 18, 2018.

10 Dated: 11/18/18                                       McGREGOR W. SCOTT
                                                         United States Attorney
11

12                                               By:     /s/ Kevin C. Khasigian
                                                         KEVIN C. KHASIGIAN
13                                                       Assistant U.S. Attorney
14

15 Dated: 11/18/18                                       /s/ Paul Cameron
                                                         PAUL CAMERON
16                                                       Potential Claimant
                                                         Appearing in propria persona
17
                                                         (Signature authorized by phone)
18

19
20

21          IT IS SO ORDERED.

22 Dated: November 20, 2018

23

24

25
26

27

28
                                                         2
29                                                                            Stipulation and Order to Extend Time

30
